Case 2:20-cv-02026-TJH-AFM Document 9 Filed 09/17/20 Page 1 of 1 Page ID #:58



 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    KELLY DEWAYNE LAVINGE,                    Case No. 2:20-cv-02026-TJH-AFM
12
                         Petitioner,
                                                ORDER ACCEPTING FINDINGS
13          v.
                                                AND RECOMMENDATIONS OF
14    RALPH DIAZ, Secretary,                    UNITED STATES MAGISTRATE
                                                JUDGE
15
                         Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
18   Habeas Corpus, records on file and the Report and Recommendation of United States
19   Magistrate Judge. Further, the Court has engaged in a de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendations of the Magistrate Judge.
22         IT THEREFORE IS ORDERED that Judgment be entered (1) denying the
23   Petition for Writ of Habeas Corpus; and (2) dismissing the action with prejudice.
24

25   DATED: SEPTEMBER 17, 2020
26                                         ____________________________________
                                           _______
                                                 ______
                                                      ________________
                                                        _            __________
                                                   TERRY
                                                    ERRY J. HATTER,, JR.
                                                   TE                JR.
27                                          SENIOR
                                                OR
                                                OR UNI
                                                   UNITED
                                                    N TED STATES DISTR
                                                                 DISTRICT
                                                                     RICT JUDGE
28
